     Case 2:17-cv-04323 Document 6 Filed 12/11/20 Page 1 of 2 PageID #: 47




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


KENNA DOLIN,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:17-cv-04323

STATE OF WEST VIRGINIA,

                               Defendant.



                                             ORDER

       By standing order entered January 4, 2016, and filed in this case on November 15, 2017,

(ECF No. 3), this action was referred to United States Magistrate Judge Dwane L. Tinsley for

submission of proposed findings and a recommendation for disposition (“PF&R”). Magistrate

Tinsley filed his PF&R on November 11, 2020, recommending this Court either find that Plaintiff

Kenna Dolin’s (“Plaintiff”) claims are not ripe for adjudication and that this Court lacks subject

matter jurisdiction or abstain from exercising subject matter jurisdiction over Plaintiff’s claims.

(ECF No. 8).

       This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the PF&R to which no objections

are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely objections constitutes

a waiver of de novo review and Plaintiff’s right to appeal this Court’s order. 28 U.S.C. § 636(b)(1);

see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d

91, 94 (4th Cir. 1984). In addition, this Court need not conduct a de novo review when a party “makes
      Case 2:17-cv-04323 Document 6 Filed 12/11/20 Page 2 of 2 PageID #: 48




general and conclusory objections that do not direct the Court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

        Objections to the PF&R in this case were due by November 7, 2020. (ECF No. 8.) To date,

Plaintiff has failed to submit any objections in response to the PF&R, thus constituting a waiver of de

novo review and Plaintiff’s right to appeal this Court’s order.

        Accordingly, the Court ADOPTS the PF&R, (ECF No. 8), and DISMISSES this action as this

Court FINDS Plaintiff’s claims are not ripe for adjudication and that, therefore, this Court lacks

subject matter jurisdiction. The Court further DIRECTS the Clerk to remove this matter from the

Court’s docket.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                                ENTER:            December 11, 2020
